Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered April 14, 1998, convicting defendant upon his plea of guilty of the crime of attempted sodomy in the second degree.
Defendant pleaded guilty to a reduced charge of attempted sodomy in the second degree and was sentenced as a second felony offender to a prison term of IH2 to 3 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no nonfrivolous appealable is*869sues exist. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied, 67 NY2d 650).
Cardona, P. J., Yesawich Jr., Spain, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.